ON MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists (a) that we were in error in holding that the presumption of an intent to kill arises, as a matter of law, in a case of an assault with intent to murder when the instrument used was a deadly weapon per se, and (b) that the presumption arising in such case is one of fact and therefore subject to be rebutted. A review of the authorities convinces us of the correctness of appellant’s contention.
In the case of Agitone, 41 Tex. Rep. 501, by the Supreme Court of this state when that court had appellate jurisdiction in criminal matters, we find the rule announced that the presumption arising from the use of a deadly weapon in assault with intent to murder cases is one of fact and not of law. In Cooper v. State, 60 Tex. Cr. R. 411, 132 S. W. 355, we find this language: “Simply because a man shoots at another does not necessarily make it an assault with intent to murder.”
There exists the line of authorities holding that it is not an assault with intent to murder to shoot at another to scare (Young v. State, 68 Tex. Cr. R. 580, 151 S. W. 1046; Roddy v. State, 136 Tex. Cr. R. 496, 126 S. W. (2d) 669), or to shoot to stop (Minor v. State, 108 Tex. Cr. R. 413, 1 S. W. (2d) 315), or to shoot at one out of range (Scott v. State, 46 Tex. Cr. R. 315, 81 S. W. 952; Jackson v. State, 54 Tex. Cr. R. 605, 114 S. W. 136; Burks v. State, 145 Tex. Cr. R. 15, 165 S. W. (2d) *354460), or to shoot accidentally (Fleming v. State, 81 Tex. Cr. R. 162, 194 S. W. 159), or to shoot at no one in particular (Downey v. State, 129 Tex. Cr. R. 282, 86 S. W. (2d) 1084).
In Branch’s Ann. Tex. P. C., Sec. 1677, we find the rule stated as follows:
“If there is testimony which, if true, would render it doubtful whether the accused intended to kill when he assaulted the alleged injured party, the court should charge on this theory of aggravated assault.”
Numerous authorities are cited in support of the rule.
In 22 Tex. Jur. Sec. 271, we find the rule stated as follows:
“Whenever the proof in prosecutions for assault with intent to murder is inconclusive as to the existence of a specific intent to kill, the charge must give the jury discretion to convict of a lower grade of assault if they should find that there was no such intent.”
Other cases supporting the rule stated might be cited, but these are deemed sufficient to show that the presumption arising from the use of a deadly weapon per se, such as the shooting at another with a gun, is one of fact and not of law. A presumption of fact is a rebuttable presumption, subject to be rebutted by facts. It follows, then, that if there be testimony from any source raising the issue of an intent to kill, the accused is entitled to have the jury instructed in accordance therewith.
In the instant case the assault was made with a deadly weapon per se, that is, a .410 shotgun loaded with No. 4 shot. Appellant testified that the injured party was twenty yards from him when he fired the shot; that he shot in self-defense with no intent to kill, but to stop the injured party from advancing further on him.
The attending physician described the injured party’s wounds as follows:
“As to the nature and extent of the wounds that Will Roberts received, he had a shot, evidently with a shotgun, oh I don’t know how many shots, 20 or 30, I guess, in the right lung, right chest, and 5 or 6 shot in his right arm. The shots, some of the shot have penetrated into the chest cavity into the lung itself.”
*355This testimony is cited by appellant as corroborating his theory that the shot was not fired at close range but at a distance sufficient for the shot pattern to extend from the chest to the arm.
In the light of appellant’s affirmative testimony that he did not intend to kill the injured party but fired only in self-defense and to stop the injured party, together with the other facts in evidence, we are constrained to conclude that appellant was entitled to have the jury instructed, in accordance with his request, to the effect that if he shot with no intent to kill, he could not be guilty of assault with intent to murder.
In reaching this conclusion, we are not unmindful of the argument of the State that the rule stated would call for such a charge in all cases of assault with intent to murder where the accused testified to a lack of intent to kill, and this regardless of the weapon used or the injuries inflicted. Such appears to be the rule. We have been unable to find any case holding to the contrary. It must be remembered that the intent to kill is an essential element of the crime of assault with intent to murder, without which that offense is not made out. Also, the propriety or necessity of giving defensive instructions in a criminal case rests alone upon whether there be testimony raising such issues. The source from which the testimony comes cannot be looked to. This has always been the rule, although the issue is raised solely and alone by the testimony of the accused. The rule is founded upon the proposition that the weight to be given to the testimony rests alone with the jury. In order that no confusion might arise, it should be pointed out that the rule here announced appears to be different where death results and the prosecution is for murder. See Hadnot v. State, 110 Tex. Cr. R. 109, 7 S. W. (2d) 566; Barr v. State, 146 Tex. Cr. R. 178, 172 S. W. (2d) 322.
Art. 1028, P. C., as it existed prior to 1925, read as follows:
“Test on trial of assault to murder.-
“Whenever it appears, upon a trial for assault with intent to murder, that the offense would have been murder had death resulted therefrom, the person committing such assault is deemed to have done the same with that intent.”
This article was not carried into the 1925 codification and is not now a part of the statute law of this state.
*356Art. 1165 P. C. (1925) is still in our statute, and reads as follows:
“Test of assault to commit offense.An assault with intent to commit any other offense is constituted by the existence of the facts which bring the offense within the definition of an assault, cowpled, with an intention to commit such other offense, as of maiming, murder, rape or robbery.” (Italics ours).
From what has been said it follows that the trial court erred in refusing appellant’s special requested charge.
Accordingly, appellant’s motion for rehearing is granted, the judgment of affirmance is set aside and the judgment of the trial court is now reversed and the cause remanded.
Opinion approved by the Court.